USCA11 Case: 19-14695     Date Filed: 04/08/2021   Page: 1 of 13



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14695
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00142-ELR-LTW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

WILLIAM GERARD BROWN,
a.k.a. Gerard Thomas
a.k.a. Gerard Sims
a.k.a. Gerard Brown,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                               (April 8, 2021)

Before JORDAN, NEWSOM, and BLACK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 19-14695    Date Filed: 04/08/2021    Page: 2 of 13



      William Gerard Brown appeals his conviction and sentence for one count of

possession of a firearm by a convicted felon. He raises seven issues on appeal,

which we address in turn. After review, we affirm Brown’s conviction and

sentence.

                                  I. DISCUSSION

A. Motion to Suppress

      First, Brown challenges the district court’s denial of his pretrial motion to

suppress. The Fourth Amendment guarantees the right against unreasonable

searches and seizures. U.S. Const. amend. IV. An officer does not violate the

Fourth Amendment by merely approaching an individual in a public place and

putting questions to him if the person is willing to listen. Florida v. Royer, 460

U.S. 491, 497 (1983). Only where an officer, by means of physical force or a show

of authority, has in some way restrained the liberty of a citizen may a court

conclude that a seizure has occurred. United States v. Jordan, 635 F.3d 1181, 1185

(11th Cir. 2011).

      The ultimate inquiry remains whether a person’s freedom of movement was

restrained by physical force or by submission to a show of authority. See

California v. Hodari D., 499 U.S. 621, 626 (1991). A seizure by means of a show

of authority requires both a show of authority and submission to that authority. Id.

at 628-29. An officer effects a seizure by means of a show of authority where “the


                                          2
         USCA11 Case: 19-14695        Date Filed: 04/08/2021   Page: 3 of 13



officer's words and actions would have conveyed . . . to a reasonable person” that

“he was being ordered to restrict his movement,” and those words and actions

actually “produce his stop.” Id. at 628. Certain “circumstances ... might indicate a

seizure, even where the person did not attempt to leave,” including “the display of

a weapon by an officer ... or the use of language or tone of voice indicating that

compliance with the officer's request might be compelled.” United States v.

Mendenhall, 446 U.S. 544, 554 (1980).

      Under the Supreme Court’s decision in Terry, law enforcement officers may

seize a suspect for a brief investigatory stop when the officers have a reasonable

suspicion that the suspect was involved in, or about to be involved in, criminal

activity, even though probable cause is lacking. United States v. Lewis, 674 F.3d

1298, 1303 (11th Cir. 2012). The reasonable suspicion standard requires less

information than probable cause, and the information available to the officer may

be less reliable. Alabama v. White, 496 U.S. 325, 330 (1990). When determining

whether reasonable suspicion exists, the courts must review the “totality of the

circumstances” of each case to ascertain whether the detaining officer had a

“particularized and objective basis” for suspecting legal wrongdoing. United

States v. Arvizu, 534 U.S. 266, 273 (2002). To satisfy the reasonable suspicion

standard, an officer must be able to point to specific and articulable facts which,




                                          3
         USCA11 Case: 19-14695       Date Filed: 04/08/2021    Page: 4 of 13



taken together with rational inferences from those facts, reasonably warrant the

intrusion. Terry v. Ohio, 392 U.S. 1, 21 (1968).

      The district court did not err in denying Brown’s motion to suppress. See

United States v. Ramirez, 476 F.3d 1231, 1235-36 (11th Cir. 2007) (explaining a

district court’s denial of a defendant’s motion to suppress is reviewed under a

mixed standard of review—reviewing the district court’s findings of fact for clear

error and the district court’s application of law to those facts de novo). As an

initial matter, Brown’s flight from officers was not provoked. Brown did not

present evidence to support his assertion that Officer Thomas Crowder yelled at

him, and no witness testified the exchange between Brown and the officers

involved yelling. Further, Officer Edgar Magana and Crowder testified they exited

their car only after Brown fled from them. Additionally, the record supports that

officers initially spoke with Brown from their car and they had not activated their

car’s emergency lights. The record also supports that Brown sprinted away from

officers at full speed, through fences and woods, while the officers commanded

him to stop. The officers did not provoke Brown to flee, and he was not seized at

that time because he did not submit to a show of authority from the officers.

Hodari D., 499 U.S. at 626 (explaining when a suspect flees from the police, he is

not submitting to their authority and therefore is not seized). Indeed, officers had

not made a show of authority before Brown fled from them.


                                          4
         USCA11 Case: 19-14695        Date Filed: 04/08/2021    Page: 5 of 13



      In addition to his flight, the record shows that the officers observed Brown

with a marijuana cigarette before he fled and that he possessed a gun while fleeing

from the officers. Moreover, the officers observed that Brown discarded the gun as

he fled, and the officers recovered the discarded gun shortly thereafter. Therefore,

because Brown was not seized until he was apprehended at the end of his flight and

the officers had reasonable suspicion to seize him, the district court did not err in

denying his motion to suppress.

B. Booking Report

      Second, Brown contends the district court abused its discretion in admitting

a booking report three weeks before his trial. Late disclosure of evidence required

to be turned over under Rule 16 or a standing discovery order necessitates reversal

only if it violates a defendant's substantial rights. United States v. Camargo–

Vergara, 57 F.3d 993, 998 (11th Cir. 1995). Substantial prejudice results if a

defendant is unduly surprised and lacks an adequate opportunity to prepare a

defense. Id.

      The district court did not abuse its discretion in admitting the booking report.

See United States v. Man, 891 F.3d 1253, 1264 (11th Cir. 2018) (stating we review

evidentiary rulings for abuse of discretion). The information contained in the

booking report did not constitute new information that was previously unknown to

Brown. See Camargo–Vergara, 57 F.3d at 998. The record shows Shantae Tarver


                                           5
         USCA11 Case: 19-14695        Date Filed: 04/08/2021   Page: 6 of 13



acknowledged her phone number during the suppression hearing and that Brown

knew the Government would introduce the jail calls because of its motion in

limine. Moreover, the rest of the information on the booking report included the

time and date of Brown’s booking, the arresting officer, and the charges he faced,

all of which Brown already knew. Indeed, as Brown admits, he could have moved

for a continuance once the Government provided the booking report, but he chose

to proceed to trial. Further, Tarver refers to “William Brown” in one of the jail

calls, from which the jury could have inferred that Brown participated in that call.

C. Mistrial

      Third, Brown asserts the district court abused its discretion by denying his

motion for a mistrial following Felecia Ivey’s testimony about the booking

procedures at the Fulton County Jail. Statements offered for the truth of the matter

asserted by an out-of-court declarant are considered hearsay and are inadmissible,

subject to a number of exceptions. Fed. R. Evid. 801(c). One exception to the rule

against hearsay statements is the business records exception. Id. 803(6). This

exception allows records of regularly conducted activity to be admitted if: (1) “the

record was made at or near the time by—or from information transmitted by—

someone with knowledge”; (2) “the record was kept in the course of a regularly

conducted activity of a business, organization, occupation, or calling, whether or

not for profit”; (3) “making the record was a regular practice of that activity”;


                                           6
         USCA11 Case: 19-14695        Date Filed: 04/08/2021   Page: 7 of 13



(4) “all these conditions are shown by the testimony of the custodian or another

qualified witness”; and (5) “the opponent does not show that the source of

information or the method or circumstances of preparation indicate a lack of

trustworthiness.” Id.

      The district court did not abuse its discretion in denying Brown’s motion for

a mistrial. See United States v. Ettinger, 344 F.3d 1149, 1161 (11th Cir. 2003)

(reviewing a district court's denial of a motion for a mistrial under the abuse of

discretion standard). Ivey’s testimony did not place prejudicial information before

the jury because she testified generally about the booking process and did not

mention Brown specifically. The Government elicited her testimony because it

was required to establish a foundation for the booking report that it later

introduced. Fed. R. Evid. 803(6). Indeed, Brown’s own challenge to the booking

report before trial caused the Government to present Ivey’s testimony. Moreover,

Brown did not request the district court provide a curative instruction at the time of

Ivey’s testimony.

D. Allen Charge

      Fourth, Brown asserts the district court abused its discretion by giving a

modified charge to the jury under Allen v. United States, 164 U.S. 492 (1896). We

normally review a district court's decision to give an Allen charge for abuse of

discretion and will find an abuse only if the charge was “inherently coercive.”


                                          7
           USCA11 Case: 19-14695           Date Filed: 04/08/2021        Page: 8 of 13



United States v. Woodard, 531 F.3d 1352, 1364 (11th Cir. 2008). However, where

“a party raises an argument regarding jury instructions for the first time on appeal,”

we review the issuance of that instruction for plain error. United States v. Hughes,

840 F.3d 1368, 1384 (11th Cir. 2016).

       In reviewing a district court's decision to give an Allen charge, we look at

the language of the charge and the totality of the circumstances under which it was

given. Woodard, 531 F.3d at 1364. Specifically, we consider factors such as:

(1) whether the charge instructed the jurors they are not expected to give up their

honest beliefs about the weight of the evidence; (2) whether the jury was polled

before the charge was given; (3) whether the charge was given after a second

notification from the jury that there was difficulty reaching a verdict; and (4) the

amount of time between giving the charge and the announcement of the verdict.

Id. We repeatedly have held that the text of the pattern jury instruction for the

Allen charge is appropriate and not coercive.1 United States v. Oscar, 877 F.3d

1270, 1286 (11th Cir. 2017).

       The district court did not err, plainly or otherwise, by giving the modified

Allen charge to the jury. The jury indicated it was at an impasse and agreed that it

might benefit from more time deliberating. The district court did not charge the


       1
          The full text of the pattern jury instruction has been omitted because of its length. The
pattern jury instruction for a modified Allen charge can be found at Pattern Crim. Jury Instr. 11th
Cir. T5 (2020).
                                                 8
          USCA11 Case: 19-14695       Date Filed: 04/08/2021    Page: 9 of 13



jury late in the day, forcing them to choose between adjourning or staying late,

and, instead, charged them in the afternoon. Moreover, the majority of the

language from the district court’s charge followed the Eleventh Circuit’s pattern

charge.

E. Motion for New Trial

      Fifth, Brown states the district court abused its discretion by denying his

motion for a new trial following the Supreme Court’s decision in Rehaif v. United

States, 139 S. Ct. 2191 (2019). Federal Rule of Criminal Procedure 33 states that a

district court, “[u]pon the defendant's motion, . . . may vacate any judgment and

grant a new trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a).

      Under § 922(g)(1), it is unlawful for anyone “who has been convicted in any

court of . . . a crime punishable by imprisonment for a term exceeding one year” to

possess a firearm, and an individual who “knowingly” does so is subject to

punishment. 18 U.S.C. §§ 922(g)(1), 924(a)(2). In Rehaif, the Supreme Court

held that a “prosecution under 18 U.S.C. §§ 922(g) and 924(a)(2) [requires] the

Government [to] prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” Rehaif, 139 S. Ct. at 2200.

      In Reed, we held the jury could have inferred the defendant knew he was a

felon from his stipulation before trial that he had been convicted of a felony


                                           9
         USCA11 Case: 19-14695        Date Filed: 04/08/2021    Page: 10 of 13



offense punishable by a term of imprisonment in excess of one year where the

defendant challenged his conviction under Rehaif. United States v. Reed, 941 F.3d

1018, 1022 (11th Cir. 2019).

      The district court did not abuse its discretion by denying Brown’s motion for

a new trial. See United States v. Perez-Oliveros, 479 F.3d 779, 782 (11th Cir.

2007) (reviewing a district court’s denial of a motion for a new trial for abuse of

discretion). The record shows Brown knew he was a felon at the time he possessed

the gun. As Brown concedes, he stipulated to having been convicted previously of

a felony offense. His stipulation alone establishes he knew he was a felon at the

time he possessed the gun. Reed, 941 F.3d at 1022. Moreover, Brown did not

contest the knowledge element before or during trial. Thus, the Government

established Brown knew he was a convicted felon when he possessed the gun, and

the interests of justice did not require a new trial. Rehaif, 139 S. Ct. at 2200.

F. Sufficiency of the Evidence

      Sixth, Brown contends the evidence was insufficient to support his

conviction. We will not reverse a conviction simply because a defendant put forth

a reasonable hypothesis of innocence at trial. United States v. Howard, 742 F.3d

1334, 1342 (11th Cir. 2014). To sustain a conviction for possession of a firearm

by a convicted felon under 18 U.S.C. § 922(g)(1), the government must prove three

elements: (1) the defendant knowingly was a convicted felon; (2) the defendant


                                          10
         USCA11 Case: 19-14695       Date Filed: 04/08/2021   Page: 11 of 13



was in knowing possession of a firearm; and (3) the firearm was in or affected

interstate commerce. United States v. Wright, 392 F.3d 1269, 1273 (11th Cir.

2004); see also Rehaif, 139 S. Ct. at 2200. The government may prove knowing

possession by either direct or circumstantial evidence. Howard, 742 F.3d at 1341.

      The Government presented sufficient evidence to support Brown’s

conviction. See United States v. Taylor, 480 F.3d 1025, 1026 (11th Cir. 2007)

(stating we generally review the sufficiency of the evidence to support a conviction

de novo). As noted above in the discussion of Brown’s motion for a new trial, the

Government established Brown knew he was a felon at the time of his possession

of the gun through his stipulation. Additionally, a firearms expert testified the gun

traveled in interstate and foreign commerce because it was manufactured in

Austria. Thus, the only contested element was whether Brown possessed the gun.

      Magana testified he saw Brown with a gun in his hand as he fled from

officers. Further, he stated Brown dropped the gun during his flight and another

officer quickly recovered the gun after Brown dropped it. In his jail calls, Brown

admits that he possessed the gun in the front of his pants and that he threw it while

fleeing from officers. This evidence is sufficient for conviction.

G. Armed Career Criminal Act Enhancement

      Lastly, Brown argues the district court erred at sentencing by applying the

Armed Career Criminal Act (ACCA) enhancement to him because he did not know


                                         11
         USCA11 Case: 19-14695       Date Filed: 04/08/2021    Page: 12 of 13



he was pleading guilty to an ACCA predicate offense during his plea colloquy for

that offense. We review de novo whether a particular conviction is a violent felony

for purposes of § 924(e) and the ACCA. United States v. Day, 465 F.3d 1262,

1264 (11th Cir. 2006).

      Under the ACCA, a defendant convicted pursuant to 18 U.S.C. § 922(g) is

subject to a mandatory minimum sentence of 15 years’ imprisonment if he has 3

prior convictions for a violent felony or serious drug offense committed on

occasions different from one another. 18 U.S.C. § 924(e)(1). To determine the

nature of a prior conviction, the district court is “limited to examining the statutory

definition [of the offense of the prior conviction], charging document, written plea

agreement, transcript of plea colloquy, and any explicit factual finding by the trial

judge to which the defendant assented.” Shepard v. United States, 544 U.S. 13, 16

(2005). These documents are known as “Shepard-approved sources” or “Shepard

documents.” United States v. McCloud, 818 F.3d 591, 595 (11th Cir. 2016)

(quotations omitted).

      Florida’s aggravated battery statute states that a person commits aggravated

battery who, in committing battery: (1) “[i]ntentionally or knowingly causes great

bodily harm, permanent disability, or permanent disfigurement; or [(2)] [u]ses a

deadly weapon.” Fla. Stat. § 784.045(1)(a). We have held Florida’s aggravated

battery statute is divisible, thus allowing the use of Shepard documents to


                                          12
         USCA11 Case: 19-14695      Date Filed: 04/08/2021   Page: 13 of 13



determine whether the offense of conviction qualified as a violent felony under the

ACCA. United States v. Vereen, 920 F.3d 1300, 1314 (11th Cir. 2019). Further,

we held Florida aggravated battery with a deadly weapon qualifies as a violent

offense under the ACCA’s elements clause. Id. at 1315.

      The district court did not err in applying the ACCA enhancement to Brown

at his sentencing. The Shepard documents for Brown’s Florida conviction

establish he pleaded guilty to aggravated battery involving a deadly weapon, which

qualifies as an ACCA predicate. The indictment for that charge states Brown

struck his victim in the arm with an automobile, “using a deadly weapon.”

Although, Brown’s trial counsel during the plea colloquy for that charge stated

Brown would be pleading to battery on a law enforcement officer with a weapon,

the Florida trial court explained the nature of the charge and informed Brown the

applicable penalty was up to 30 years in prison because his charge was a first-

degree felony. Indeed, Brown’s contention his trial counsel’s comments show he

did not know he was pleading to a qualifying ACCA predicate are inapposite

because the Shepard documents for that charge established he pled guilty to a

qualifying predicate. Shepard, 544 U.S. at 16.

                                II. CONCLUSION

      Accordingly, we affirm Brown’s conviction and sentence.

      AFFIRMED.


                                         13